Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Note: In order to better show what is and is not taught by the references, Examiner shows some words underlined. Words that are underlined indicate teachings of the cited reference, and may not specifically be claimed.



Claims 1, 2, 4, 6, 8, 9, 11, 13, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mak (US20130088520) in view of Lerner et al. (US20180067641, Lerner).

As to claims 1, 8, 15, 16:
Mak shows a method, corresponding apparatus, corresponding electronic device, and corresponding non-transitory computer-readable storage medium , for interaction control of a display page, the method comprising:
obtaining a sliding operation performed by a user on the display page and a sliding parameter corresponding to the sliding operation (¶ [0010]) (e.g., causing momentum-based scrolling using input actions such as flicking, clicking on an icon, etc.), 
wherein the display page comprises a plurality of pieces of display content (¶ [0030]) (e.g., content can include text, image, vide, etc.);
controlling the display page to move in accordance with the sliding operation  (¶ [0009]) (e.g., scrolling of content continues), and 
predicting, based on the sliding parameter, a position of current display content on the display page when the display page stops (¶ [0026]) (e.g., determining an initial target position to scroll to based on the scroll command);
determining whether the position of the current display content meets a predetermined requirement (¶ [0032], [0033], [0021]) (e.g., identify which element would likely be of most interest to a user; determining that an initial target position to be displayed does not include useful information from the user’s perspective);
and correcting, when it is determined that the position of the current display content does not meet the predetermined requirement, the position of the current display content, such that the position of the current display content meets the predetermined requirement when the display page stops (¶ [0022], [0033]) (e.g., updating the target position, modified from the initial target position, to the position of the one element of multiple elements proximate the initial target position determined to be of most interest to a user).

Mak fails to specifically show: 
obtaining a screen height of a mobile terminal loading the display page;
obtaining respective heights of the plurality of pieces of display content on the display page;
and adjusting, based on the screen height and the respective heights of the plurality of pieces of display content, the plurality of pieces of display content at a same proportion, such that a height of each of the plurality of pieces of display content does not exceed the screen height;
In the same field of invention, Lerner teaches: social networking application for real-time selection and sorting of photo and video content. Lerner further teaches: 
obtaining a screen height of a mobile terminal loading the display page (¶ [0028]) (e.g., obtaining the full screen size);
obtaining respective heights of the plurality of pieces of display content on the display page (¶ [0028]) (e.g., obtaining the media size);
and adjusting, based on the screen height and the respective heights of the plurality of pieces of display content, the plurality of pieces of display content at a same proportion, such that a height of each of the plurality of pieces of display content does not exceed the screen height (¶ [0028], [0059], [0090], [0089]) (e.g. properly scaling tiles or entries in the virtual wall to fit perfectly; properly scaling entries seems to reasonably be interpreted as expanding tiles or entries significantly, as large as will fit on the screen, or alternatively, shrinking tiles or pages down to a fraction of their normal size; properly scaling tiles or entries effectively lays out pages or media in a two dimensional virtual wall that does not require complex zoom or scroll commands; instead of hiding objects “too big” or “too many” to fit onto the screen, the virtual wall makes it extremely easy to navigate from video scene to video scene, image to image, or page to page, or chapter to chapter; the client device may display images and videos that are not shaped to match the shape of the screen with padding as necessary to avoid clipping the media).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Mak and Lerner before the effective filing date of the invention, to have combined the teachings of Lerner with the method, and corresponding apparatus as taught by Mak. 
One would have been motivated to make such combination because a way to provide large amount of information to a user with a natural and intuitive user interface would have been obtained and desired, as expressly taught by Lerner (¶ [0005]).


As to claims 2, 9, Mak further shows:
wherein the display page is a video display page, each of the plurality of pieces of display content is video display content, and the predetermined requirement is that the current display content is located in a middle region of the display page (¶ [0022], [0033]) (e.g., updating the target position, modified from the initial target position, to the position of the one element of multiple elements proximate the initial target position determined to be of most interest to a user).

As to claims 4, 11, Mak further shows:
further comprising:
controlling, when the current display content is located in the middle region of the display page, the current display content to be automatically played (¶ [0022], [0033]) (e.g., updating the target position, modified from the initial target position, to the position of the one element of multiple elements proximate the initial target position determined to be of most interest to a user).


As to claims 6, 13, Lerner further teaches: 
displaying the current display content in a full-screen manner, and displaying a pause/play button, when the current display content is triggered (¶ [0103]) (e.g., facilitating trimming videos with a user interface that display content in a full-screen manner and displaying a pause/play button).
One would have been motivated to make such combination because a way to provide large amount of information to a user with a natural and intuitive user interface would have been obtained and desired, as expressly taught by Lerner (¶ [0005]).

Claims 5, 7, 12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mak (US20130088520) in view of Lerner et al. (US20180067641, Lerner),  in view of Valdivia et al. (US20180095616, Valdivia)


As to claims 5, 7, 12, 14:
Mak shows a method, and corresponding apparatus, substantially as claimed, as specified above. 
Mak fails to specifically show: 
displaying, upon completion of playback of the current display content, a comment input box below the current display content.
obtaining feature information of the user and a plurality of pieces of comment information for the current display content;
and adding at least one piece of comment information, which is selected from the plurality of pieces of comment information of the current display content based on the feature information of the user, to the display page.
In the same field of invention, Valdivia teaches: controls and interfaces for user interactions in virtual spaces. Valdivia further teaches: 
displaying, upon completion of playback of the current display content, a comment input box below the current display content (fig. 33).
obtaining feature information of the user and a plurality of pieces of comment information for the current display content; and adding at least one piece of comment information (e.g., notifications), which is selected from the plurality of pieces of comment information of the current display content based on the feature information of the user, to the display page (¶ [0203]).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Mak and Valdivia before the effective filing date of the invention, to have combined the teachings of Lerner with the method, and corresponding apparatus, as taught by Mak. 
One would have been motivated to make such combination because a way to more feasibly simulate re-life conversation and other interactions using virtual reality would have been obtained and desired, as expressly taught by Valdivia (¶ [0003]).

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Response to Arguments
Applicant’s arguments have been fully considered but are not persuasive. Examiner reiterates that references to specific columns, figures or lines should not be limiting in any way. The entire reference provides disclosure related to the claimed invention. 
1) Applicant argues:
Lerner describes scaling the tiles or entries in the virtual wall based on the virtual wall, but is completely silent on adjusting the different display contents at a same proportion based on the screen height and the display content heights.
Examiner disagrees.
As explained in the rejections of claims 1, 8, 15, 16:, Lerner describes scaling the tiles or entries in the virtual wall based on the virtual wall, and describes adjusting the different display contents at a same proportion based on the screen height and the display content heights.
Therefore, the claimed invention continues to be properly rejected as being obvious over Mak in view of Lerner.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gossweller et al. 		[U.S. 9819999]
Molesky et al.			[U.S. 10175941]
Mercer				[U.S. 20090138815]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jordany Núñez whose telephone number is (571)272-2753.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 5712703264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JORDANY NUNEZ/Primary Examiner, Art Unit 2171                                                                                                                                                                                                        8/6/2022